Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claims 1-24 in the reply filed on 09/22/2020 is acknowledged.  The traversal is on the ground(s) that:
The restriction is only proper if the claims of the restricted groups are independent or patentably distinct and there would be a serious burden placed on the Examiner if the restriction is not required.
The burden is on the examiner to provide reasons and examples to support any conclusion in regard to patentable distinction. The examiner has the burden of explaining why each group lacks unity with each other group specifically describing special technical features in each group. 
The examiner has not provided any indication that the contents of the claims interpreted in light of the description was considered in making the assertion of a lack of unity.
Applicants note that Claims 25, 26, and 27 depend from Claim 1 and examination of these claims with the elected claims is respectfully requested.
  This is not found persuasive for the following reasons:
In regards to argument a, the restrictions of these groups are patentably distinct and there would be a serious burden placed on the examiner if the restriction is not required. The examiner further explained that Groups I-IV were drawn to distinct processes. Group I is drawn to a process of 3D printing a nail. Group II is drawn to a process of creating a preform for a nail. Group III is drawn to a process of using a mold and fill to form a nail. Group IV is drawn to using two shells to mold and form a nail. The nails made by each process, as outlined by Group V, VII, VII, and IV, are product-by-process claims. 
In regards to argument b, the burden of the examiner is outlined in MPEP 1893.03(d) as follows:
“When making a unity of invention requirement, the examiner must (1) list the different groups of claims and (2) explain why each group lacks unity with each other group (i.e., why there is no single general inventive concept) specifically describing the unique special technical feature in each group.” 
(1) The examiner provided different groups (Groups I, II, III, IV, V, VI, and VII). 
(2) The examiner explained that the groups do not make a contribution over the prior art, and provided the sources provided in the ISR (filed with the office on 10/05/2018). Further, the examiner provided an alternative art source for creating the false nail by an alternative process (see US8586164B2). The examiner explained that the false nail (the common technical feature of Groups 1-VII) could alternatively be made by a crosslinking gel preform that is cut on the hand (see US8586164B2). 
In response to argument c, the court ruled in In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 that the limitations provided by the specification do not narrow the limitations of the claim. This is discussed in MPEP 2111 and is reproduced here for your convenience:
“The court explained that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.”
In regards to argument d, the examiner restricted Claim 25 (Group V) from Claim 1 (Group I) and Claims 26 (Group VI) because the restriction of these groups are patentably distinct and there would be a serious burden placed on the examiner if  the restriction is not required.
The examiner explained that Claim 25 is a product-by-process claim. Unfortunately, applicant did not provide enough structure to the “false nail” of Claim 25 such that the nail could not be made by another and materially different process. The examiner provided prior art for creating the false nail by an alternative process (see where US8586164B2 describes cutting the crosslinking gel preform directly on the hand).  
The examiner also pointed out that Claim 26 describes the apparatus for the process of Claim 1. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
SPECIAL CONSIDERATIONS
The examiner wishes to point out to the applicant that Claim(s) 1-6, 8-11, and 13-24 are directed towards a method and will be examined under such conditions.  The use of “adapted”, “wherein”, and “whereby” clauses as well as contingent limitations are given patentable weight only to the extent that the steps employed give meaning and purpose to the manipulative steps, narrow the meaning, change the substance of the invention, or perform an essential function.  See MPEP 2111.04, 2112.02, and 2116.01. 
The examiner notes that the applicant recites claim language “and/or” in reference to a combination of elements.  While one of ordinary skill in the art would understand this does not rise to the level of ambiguity, Ex parte Gross, No. US-8924558-B2, No. 2011-004811, (PTAB May 22, 2014), Page(s) 4-5 defines the term “and/or” to mean “embodiments having element A alone, element B alone, or elements A and B taken together”.  The broadest reasonable interpretation of this claim indicates that any one of these elements meets the claim limitation; thus, the use of “and/or” will be read as “or”. 
The examiner notes that the applicant recites claim language “at least one” in reference to a combination of elements.  The specification does not provide a special definition for this list comprising both elements within a list using the conjunction “and” absent “at least one”.  While one of ordinary skill in the art would understand this does not rise to the level of ambiguity, Ex parte Jung, No. US-10211997-B2, No. 2016-008290, (PTAB July 10, 2018), Page(s) 7-8 defines the term “at least one of A and B” to mean “or”.  The broadest reasonable interpretation of this claim indicates that any one of these elements meets the claim limitation; thus, the use of “at least one” and the conjunction “and” in a list will be read as “or”. This meaning will be interpreted that embodiments having element A alone, element B alone, or elements A and B taken together.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The applicant has filed the following amendment:
“the deposition of the coating being performed with a method selected from the group consisting of thermoforming, 2D printing, 3D printing, injection, spraying, dipping, and transfer”
However, the applicant’s disclosure indicates:
“The adhesive must moreover be placed on only one face without running or overflowing around the nail, which excludes adhesive application techniques by dipping or spraying an adhesive onto the nail, all the more so since certain adhesives cannot be applied by spraying.” on Page(s) 2 of the instant application.
Thus, the instant application teaches away from “spraying” and “dipping”.
	


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5, 8-11, 13-15, 17, 19-24 are rejected under 35 U.S.C. § 103 as being unpatentable over FEYGIN (US-20150251351-A1), hereinafter referred to as FEYGIN, further in view of WEBER (US-5931166-A), hereinafter referred to as FEYGIN.
Regarding Claim 1, FEYGIN teaches a process for manufacturing a false nail (The examiner considers the product of “a false nail” to be immaterial to patentability. It has been held that the patentability of a product does not depend on its method of production, and is therefore anticipated by the prior art. Therefore, “the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.” See MPEP 2113 II. titled “Product-by Process Claims”. This interpretation will be applied throughout the action.), comprising:
A) producing by additive manufacture, from 3D digital data originating from the acquisition of a relief (Paragraph(s) 0117 and 0101. The examiner notes that the application’s specification denotes that the first material is a hot-melt material chose from waxes, thermoplastic polymers, and semicrystalline polymers, Instant Specification Page(s) 8 Line(s) 20-25.),
B) depositing onto the mold a layer formed from at least one adhesive composition (see where a carrier sheet with a light adhesive force is applied to the mold, Paragraph(s) 0100), the deposition of the adhesive composition being performed by a method selected from the group consisting of 2D printing, 3D printing, (Please see the 35 U.S.C. § 112(a) rejection, above), (Please see the 35 U.S.C. § 112(a) rejection, above), and (Paragraph(s) 0100. The examiner notes that the application’s specification denotes that a coarse brush, a fine brush, a roller, a foam, or a pad can be appropriate methods for this step, Instant Specification Page(s) 6 Line(s) 23-25.); and 
C) After implementing B), depositing onto the mold at least one layer of a coating of a second material, different from the first (see where laminations are added to the carrier sheet, Paragraph(s) 0100; . The examiner notes that the application’s specification denotes that the second material forms a coating and can be chosen from thermoplastic or thermoset polymers, Instant Specification Page(s) 12 Line(s) 25-27. Further, the examiner notes that as written, the adhesive layer does not have to be in contact with the second material layer.),
so as to form the false nail (Please see the Claim Interpretation, above.)
the deposition of the coating being performed with a method selected from the group consisting of thermoforming, 2D printing, 3D printing, injection, (Paragraph(s) 0100, 0101. The examiner notes that the application’s specification denotes that a coarse brush, a fine brush, a roller, a foam, or a pad can be appropriate methods for this step, Instant Specification Page(s) 7 Line(s) 3-5.).
While FEYGIN does not teach the following limitation: 
a relief of a finger intended to receive the false nail
In the same field of endeavor, WEBER teaches a process of scanning a finger to create a mold relief:
a relief of a finger intended to receive the false nail (Figure(s) 1)
FEYGIN and WEBER are analogous in the field of additive manufacturing of a relief using 3D data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify FEYGIN'(s) 3D scanned data with WEBER'(s) scanning of a finger, because this creates 3D data to create a false nail (WEBER, abstract). 


Regarding Claim 2, FEYGIN AND WEBER teaches the process as claimed in Claim 1,
further comprising extracting the false nail (FEYGIN, Please see the Claim Interpretation, above.) from the mold by at least one (FEYGIN. The examiner considers that the word “at least one” requires that only one limitation must be met.) of physical and chemical degradation of at least part of the mold (FEYGIN. see where the sacrificial mold may be removed through a solvent or breaking the mold, Paragraph(s) 0100 and 0108).

Regarding Claim 3, FEYGIN AND WEBER teaches the process of Claim 1 and the importance of a sacrificial mold (FEYGIN, Paragraph(s) 0108) and the use of wax as a sacrificial mold (Paragraph(s) 0117).

Regarding Claim 5, FEYGIN AND WEBER teaches the process as claimed in Claim 2,
wherein the at least one (FEYGIN. The examiner considers that the word “at least one” requires that only one limitation must be met.) of the physical and chemical degradation is at least partly a chemical degradation (FEYGIN. see where the sacrificial mold may be removed through a solvent or breaking the mold, Paragraph(s) 0100 and 0108).
consisting of selective dissolution of the first material using a solvent that is inert toward the adhesive composition and the second material (FEYGIN, Paragraph(s) 0109).

Regarding Claim 8, FEYGIN AND WEBER teaches the process as claimed in Claim 1,
wherein the depositing the coating onto the mold is performed so as to at least partly cover the layer of adhesive composition (FEYGIN. Figure(s) 9 and Paragraph(s) 0093). 

Regarding Claim 9, FEYGIN AND WEBER teaches the process as claimed in Claim 1,
wherein the depositing the coating onto the mold is performed so as to cover at least one zone of the mold not covered with the layer of adhesive composition (FEYGIN. Figure(s) 9 and Paragraph(s) 0093). 

Regarding Claim 10, FEYGIN AND WEBER teaches the process as claimed in Claim 1,
wherein B) and C) of the process are performed such that the layer of adhesive composition has a different pattern from that formed by the coating (FEYGIN. Figure(s) 9 and Paragraph(s) 0093).

Regarding Claim 11, FEYGIN AND WEBER teaches the process as claimed in Claim 10,
wherein the layer of adhesive composition forms a pattern extending over all (FEYGIN. Figure(s) 8) or (The examiner considers that the word “or” requires that only one limitation must be met.) part of the periphery of the pattern formed by the coating (FEYGIN. Figure(s) 9 and Paragraph(s) 0093).

Regarding Claim 13, FEYGIN AND WEBER teaches the process as claimed in Claim 1,
wherein the second material is, before deposition onto the mold, 
in solid form (FEYGIN. see where the lamination may be cured with UV light, Paragraph(s) 0098), or (The examiner considers that the word “or” requires that only one limitation must be met.)
in liquid form dissolved partially or (FEYGIN. The examiner considers that the word “or” requires that only one limitation must be met.) totally crosslinked (FEYGIN. see where the lamination may be cured with UV light, Paragraph(s) 0098).

Regarding Claim 14, FEYGIN AND WEBER teaches the process as claimed in Claim 1,
further comprising a step of cutting-out (FEYGIN, Paragraph(s) 0095) of the false nail (FEYGIN, Please see the Claim Interpretation, above.). 

Regarding Claim 15, FEYGIN AND WEBER teaches the process as claimed in Claim 14,
wherein the cutting-out of the false nail (FEYGIN, Please see the Claim Interpretation, above.) is performed manually or (The examiner considers that the word “or” requires that only one limitation must be met.) automatically (FEYGIN, Paragraph(s) 0095).

Regarding Claim 17, please see the rejection for Claim 3.
Regarding Claim 19, please see the rejection for Claim 3.

Regarding Claim 20, FEYGIN AND WEBER teaches the process as claimed in Claim 1,
wherein the adhesive composition comprises at least one (FEYGIN. The examiner considers that the word “at least one” requires that only one limitation must be met.) adhesive compound and a solvent (FEYGIN, Paragraph(s) 0100). 

Regarding Claim 21, FEYGIN AND WEBER teaches the process as claimed in Claim 1,
	Wherein the adhesive composition is chosen from pressure-sensitive adhesives (FEYGIN, Paragraph(s) 0079).

Regarding Claim 22, FEYGIN AND WEBER teaches the process as claimed in Claim 1,
wherein the second material different from the first material is chosen from thermoplastic polymers and thermosetting polymers (FEYGIN. see where the 3D printed object laminations includes thermoplastic sheets, Paragraph(s) 0013).

Regarding Claim 23, FEYGIN AND WEBER teaches the process as claimed in Claim 22,
further comprising exposing the coating layer to the radiation of a UV lamp (FEYGIN. see where the refill material may be cured by a UV emitting device, Paragraph(s) 0108, 0113).

Regarding Claim 24, FEYGIN AND WEBER teaches the process as claimed in Claim 1,
wherein the additive manufacture is 3D printing (FEYGIN, see where the sacrificial material is ablated, Paragraph(s) 0059) or (The examiner considers that the word “or” requires that only one limitation must be met.) stereolithography (FEYGIN, Paragraph(s) 0009).

Claim(s) 6 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over FEYGIN AND WEBER in view of SAMAIN (US-20130174862-A1), hereafter referred to as SAMAIN.
Regarding Claim 6, FEYGIN AND WEBER teaches wherein the adhesive composition is chosen from pressure-sensitive adhesives (FEYGIN, Paragraph(s) 0079) and the sacrificial mold needing to be dissolved (FEYGIN, Paragraph(s) 0108) and the potential to use plastic solvent soluble sheets (FEYGIN, Paragraph(s) 0117); however, FEYGIN is silent to the solvent being an alkane, ketone, ether, or ester.
SAMAIN teaches the solvent being chosen from alkanes, ketones, ethers, and esters (SAMAIN, see where the solvent is an acetone, 0160).  
FEYGIN, WEBER and SAMAIN are analogous in the field of sacrificial molds. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify FEYGIN'(s) sacrificial mold with SAMAIN'(s) solvents that dissolve plastics, because these are known solvents for plastics in sacrificial molding (SAMAIN, Paragraph(s) 0160). 
 	
Regarding Claim 16, FEYGIN teaches wherein the adhesive composition is chosen from pressure-sensitive adhesives (FEYGIN, Paragraph(s) 0079) and the sacrificial mold needing to be dissolved (FEYGIN, Paragraph(s) 0108) and the potential to use plastic solvent soluble sheets (FEYGIN, Paragraph(s) 0117); however, FEYGIN is silent to in which the acquisition of the relief comprises scanning, of the end of a user’s finger, followed by isolation of a nail part of said scan resulting in the creation of 3D digital data, and the creation of a 3D object forming the mold from the 3D digital data.
SAMAIN teaches the process as claimed in claim 1, in which the acquisition of the relief comprises scanning, of the end of a user’s finger, followed by isolation of a nail part of said scan resulting in the creation of 3D digital data, and the creation of a 3D object forming the mold from the 3D digital data (SAMAIN, see where the contours of the finger are acquired by a beam of light or scanning with a laser, 0057).  
FEYGIN, WEBER and SAMAIN are analogous in the field of sacrificial molds. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify FEYGIN'(s) sacrificial mold shape with SAMAIN'(s) process of printing the mold, because as FEYGIN already teaches the shaping of the mold and SAMAIN’s method provides a way to shape the mold to that of a fingernail (SAMAIN, Paragraph(s) 0057). The examiner considers that this limitation is obvious to shape over the prior art, Please see MPEP IV. B. titled “Changes in Shape”. 


Claim(s) 4 is rejected under 35 U.S.C. § 103 as being unpatentable over FEYGIN AND WEBER in view of GIFFORD (US-20090092310-A1), hereafter referred to as GIFFORD.  The following relates to physical degradation that is known in the art for further customization of the nail to the nail bed.
FEYGIN teaches the importance of the degradation of the sacrificial mold (FEYGIN, Paragraph(s) 0108); however, FEYGIN does not teach:
Wherein the at least one of the physical and chemical degradation at least partly is a mechanical degradation consisting of hollowing out
GIFFORD teaches that hollowing out or milling is known in the art for further processing:
Wherein the at least one of the physical and chemical degradation at least partly is a mechanical degradation consisting of hollowing out (GIFFORD, see where the material 650B will be milled to conform to the lower surface of the artificial nail object, 0094).
FEYGIN, WEBER and GIFFORD are analogous in the field of artificial nail manufacturing. It would have been obvious before the effective filing date of the claimed application to modify FEYGIN’s sacrificial mold with GIFFORD’s milling, because this would predictably and advantageously allow the artificial nail layer to conform to the lower surface of the artificial nail object (GIFFORD, Paragraph(s) 0094, please see where the material 650B is milled to conform to the lower surface of the artificial nail. The examiner considers that this is an additional means for conforming the artificial nail mold to a nail.) 

Claim(s) 18 are rejected under 35 U.S.C. § 103 as being unpatentable over FEYGIN AND WEBER in view of KERGOSIEN (US-20120141773-A1), hereafter referred to as KERGOSIEN.  The following relates to the first material being mold that is used in wax casting and nail manufacture.
Regarding Claim 18, FEYGIN AND WEBER teaches the process as claimed in Claim 17 and the importance of a sacrificial mold (FEYGIN, Paragraph(s) 0108) and the use of wax as a sacrificial mold (Paragraph(s) 0117). However, FEYGIN does not explicitly state the first material being a hot-melt material having a melting point between 45°C and 200°C.
KERGOSIEN teaches the melting point of the wax being between 45°C and 200°C (KERGOSIEN, Paragraph(s) 0018, see where the melting point of the wax is between 60 degrees C and 70 degrees C).
FEYGIN, WEBER and KERGOSIEN are analogous in the art of molding artificial nails. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify FEYGIN’s sacrificial mold KERGOSIEN’s melted wax mold temperatures, because this would allow the wax to change to match the shape of the nail (KERGOSIEN, Paragraph(s) 0018).

Response to Arguments
CLAIM REJECTIONS – 35 USC § 102
Applicant’s arguments with respect to Claim(s) 1 have been considered but they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THEVENET (US-20060088483-A1) teaches the wax structure with the melting point.
RIFKIN (US-6065969-A) teaches a false nail; 2D printing a mold using a hot-melt or a first material (see where there is a base layer comprising wax, Column 5 Line(s) 25-37) ; depositing an adhesive composition onto the hot-melt first material mold see where the wax treated paper receives a self-adhesive layer on the bottom surface to allow easy separation of the cutout layer from the base layer, Column 5 Line(s) 25-37) ; the adhesive composition being a pressure-sensitive adhesive, dissolved adhesives, or glue (Column 2 Line(s) 30-35 shows a pressure sensitive adhesive layer is known in the art); depositing onto adhesive composition OR depositing onto the hot-melt  or first material mold a coating of a thermoset or thermoplastic polymer (see where there is a laminated sheet having decorated nail coverings, Column 3 Line(s) 5-15); RIFKIN fails to anticipate or show as obvious in combination or alone the following subject matter: dissolving the first material mold with a solvent that is an alkane, ketone, ether, or ester; depositing the thermoset or thermoplastic polymer in such a way as to leave an overhang of the thermoset or thermoplastic polymer on the adhesive composition; depositing the thermoset or thermoplastic polymer in solid form; cutting the false nail from the mold; depositing the thermoset polymer in an un-cured liquid form then exposing to UV radiation; depositing the thermoplastic polymer in a liquid form, or the limitation: “depositing onto the mold a layer formed from at least one adhesive composition”
COKER (US-20010032654-A1) teaches a false nail; a mold using a hot-melt or a first material (abstract and Paragraph(s) 0013, thermoplastic and wax in Paragraph(s) 0009); depositing onto adhesive composition OR depositing onto the hot-melt  or first material mold a coating of a thermoset or thermoplastic polymer (Paragraph(s) 0020); melting the hot-melt first material mold (abstract and Paragraph(s) 0020); depositing the thermoset or thermoplastic polymer in such a way as to leave an overhang of the thermoset or thermoplastic polymer on the adhesive composition (abstract); depositing the thermoset or thermoplastic polymer in solid form (abstract); cutting the false nail from the mold (Paragraph(s) 0015); however, COKER fails to anticipate or show as obvious in combination or alone the  following subject matter: the adhesive composition being a pressure-sensitive adhesive, dissolved adhesives, or glue;  depositing an adhesive composition onto the hot-melt first material mold; dissolving the first material mold with a solvent that is an alkane, ketone, ether, or ester; depositing the thermoset polymer in an un-cured liquid form then exposing to UV radiation; depositing the thermoplastic polymer in a liquid form; or the limitation “depositing onto the mold a layer formed from at least one adhesive composition”.
GIFFORD (US-20090092310-A1) teaches a false nail; a mold using a hot-melt or a first material (Paragraph(s) 0064); depositing onto adhesive composition OR depositing onto the hot-melt  or first material mold a coating of a thermoset or thermoplastic polymer (Paragraph(s) 0098); melting the hot-melt first material mold (Paragraph(s) 0098); scanning the nail and making a wax mold from it (Paragraph(s) 0056); cutting the false nail from the mold (Figure(s) 16); depositing the thermoplastic polymer in a liquid form (Paragraph(s) 0089); depositing the thermoset polymer in an un-cured liquid form then exposing to UV radiation (Paragraph(s) 0089); however, GIFFORD fails to anticipate or show as obvious in combination or alone the following subject matter: depositing an adhesive composition onto the hot-melt first material mold (GIFFORD teaches that the glue is attached to the artificial nail or glued to the nail with adhesive, not a mold acquired through three-dimensional printing Paragraph(s) 0019-0020); the adhesive composition being a pressure-sensitive adhesive, dissolved adhesives, or glue; dissolving the first material mold with a solvent that is an alkane, ketone, ether, or ester; depositing the thermoset or thermoplastic polymer in such a way as to leave an overhang of the thermoset or thermoplastic polymer on the adhesive composition; depositing the thermoset or thermoplastic polymer in solid form; or the limitation: “depositing onto the mold a layer formed from at least one adhesive composition”
KERGOSIEN (US-20120141773-A1) teaches a false nail; a mold using KERGOSIEN fails to anticipate or show as obvious in combination or alone the following subject matter: depositing an adhesive composition onto the hot-melt first material mold (false nails are subsequently coated with an adhesive layer, Paragraph(s) 0050), dissolving the first material mold with a solvent that is an alkane, ketone, ether, or ester; depositing the thermoset or thermoplastic polymer in such a way as to leave an overhang of the thermoset or thermoplastic polymer on the adhesive composition; depositing the thermoset polymer in an un-cured liquid form then exposing to UV radiation; or the limitation “depositing onto the mold a layer formed from at least one adhesive composition”.
SAMAIN (US-20130174862-A1) teaches a false nail; 3D printing a mold using a hot-melt or a first material (see where the mold is produced from 3D data, Paragraph(s) 0060; and see where the material is a wax, Paragraph(s) 0139); depositing an adhesive composition 
YEN (US-20150190955-A1) teaches YEN fails to anticipate or show as obvious in combination or alone the feature of the following subject matter: melting the hot-melt first material mold; dissolving the first material mold with a solvent that is an alkane, ketone, ether, or ester; depositing the thermoset or thermoplastic polymer in such a way as to leave an overhang of the thermoset or thermoplastic polymer on the adhesive composition; cutting the false nail from the mold; depositing the thermoset polymer in an un-cured liquid form then exposing to UV radiation; depositing the thermoplastic polymer in a liquid form.
MCCARTHY (US-20180370081-A1; not published prior to the EFD of the instant application) teaches (Figure(s) 1 and Paragraph(s) 0032); however, MCCARTHY fails to anticipate or show as obvious in combination or alone the following subject matter: the adhesive composition being a pressure-sensitive adhesive, dissolved adhesives, or glue;  melting the hot-melt first material mold; dissolving the first material mold with a solvent that is an alkane, ketone, ether, or ester; depositing the thermoset or thermoplastic polymer in such a way as to leave an overhang of the thermoset or thermoplastic polymer on the adhesive composition; depositing the thermoset or thermoplastic polymer in solid form; cutting the false nail from the mold; depositing the thermoset polymer in an un-cured liquid form then exposing to UV radiation; depositing the thermoplastic polymer in a liquid form.
FUJIKAWA (US-20210001538-A1; not published prior to the EFD of the instant application) teaches (Figure(s) 1 and Abstract, Paragraph(s) 0111); however, FUJIKAWA fails to anticipate or show as obvious in combination or alone the following subject matter: the adhesive composition being a pressure-sensitive adhesive, dissolved adhesives, or glue;  melting the hot-melt first material mold; dissolving the first material mold with a solvent that is an alkane, ketone, ether, or ester; depositing the thermoset or thermoplastic polymer in such a way as to leave an overhang of the thermoset or thermoplastic polymer on the adhesive composition; depositing the thermoset or thermoplastic polymer in solid form; cutting the false nail from the mold; depositing the thermoset polymer in an un-cured liquid form then exposing to UV radiation; depositing the thermoplastic polymer in a liquid form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET B HAYES whose telephone number is (571)272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST. If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If requesting an interview, please provide your name, application number, call-back number, and availability. Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair, should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743